                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                    No. 2:07-CR-20024

OMAR J. LINCOLN                                                                     DEFENDANT

                                             ORDER

       Before the Court is Defendant Omar J. Lincoln’s motion (Doc. 60) for early termination of

his term of supervised release.1 The Government filed a response (Doc. 61) indicating it does not

oppose early termination. The Court may terminate a defendant’s term of supervised release at

any time after the defendant has spent at least one year on supervised release if the Court “is

satisfied that such action is warranted by the conduct of the defendant released and the interest of

justice.” 18 U.S.C. § 3583(e)(1). In reaching its decision, the Court considers the sentencing

factors set forth in 18 U.S.C. § 3553(a). Mr. Lincoln has completed three years of supervised

release. He asks that his remaining two years be terminated so that he may accept a job offer in

Oklahoma. After considering the applicable § 3553(a) factors, it is the Court’s view that early

termination is warranted by Mr. Lincoln’s conduct and in the interest of justice.

       IT IS THEREFORE ORDERED that Lincoln’s motion (Doc. 60) for early termination of

supervised release is GRANTED and his term of supervised release is TERMINATED.

       IT IS SO ORDERED this 16th day of January, 2019.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             CHIEF U.S. DISTRICT JUDGE


1
 Mr. Lincoln asks the termination of his supervised release be effective March 20, 2017, but the
Court cannot terminate supervised release retroactively.
